DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7566047 to Wall (“Wall”).
-From Claim 1: Wall discloses a poly tape accessory 12 for use with electric fencing comprising a head 24 with a plurality of slots 22a, 22b formed therein and a neck having a locating feature 28 and a locking tab 20, the locating feature *configured to engage with a complementary structure on an electric fence gate handle through a quarter-turn rotation of the poly tape accessory relative to the fence gate handle to removably couple the poly tape accessory to the fence gate handle, said accessory being electrically conductive (Col. 3, l.20, stating that buckle 12 can be metal).
*Examiner notes that the recitation with respect to the accessory’s being “configured to engage…” is considered to be a positive limitation of any specific structure on the poly tape accessory being claimed in claim 1, but rather only requires the ability to engage some form of electric fence gate handle, where such handle is not part of the claim.  Which the Examiner finds it is capable of, insofar as it is capable of being turned a quarter turn
Claim 8: Wall discloses an accessory 12 which, once coupled to the (unclaimed, hypothetical) fence gate handle, is removed from the fence gate handle through a quarter turn in a direction opposite the quarter turn rotation by which the accessory was coupled to the fence gate handle.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art is lacking a teaching, suggestion, or motivation to modify Wall such that the accessory further includes a boss with a projecting end, the projecting end having an enlarged head that fits through an elongated hole in a first orientation, but is too large to fit back through the elongated hole after the accessory is rotated a quarter turn to a second orientation.
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art is lacking a teaching, suggestion, or motivation to modify Wall so as to further include: an electric fence gate handle including a fence closure end and a poly tape connecting end having a connecting arm having an elongated opening, wherein the locating feature includes a boss having a projecting end with an enlarged head that is configured to be inserted through said elongated opening in the connecting arm of the gate handle in a first orientation and, upon thereafter rotating the accessory a quarter-turn to a second orientation, the enlarged head of the boss projecting end extending transversely to the elongated opening such that the enlarged head of the boss cannot be pulled ’ back through the elongated opening in the gate handle connecting arm, thereby coupling the accessory to the gate handle.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/25/2022